Citation Nr: 1230903	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2010, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The preponderance of the evidence is against a finding that hypertension had its onset in service, manifested to a compensable degree within one year following service, or is due to or aggravated by type II diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein and is not secondary to type II diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that he developed hypertension from his service-connected diabetes mellitus.  At the September 2010 hearing, the Veteran testified that the diagnosed hypertension was being complicated by the service-connected diabetes mellitus.  He stated his treating physician, who had treated him for both diabetes mellitus and hypertension, had informed him that hypertension was connected to his diabetes mellitus through aggravation.  The Veteran noted that this physician had treated him for more than 10 years, which meant he had a full understanding of the Veteran's medical history.  The Veteran stated that he has to have his medication for hypertension increased, which came after the diabetes mellitus diagnosis. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, such as hypertension, may be presumed to have been incurred in service if manifested to a degree of 10 percent within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In a claim for secondary service connection, the regulation provides that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between the service-connected disability and the condition said to be proximately due to the service-connected disability.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, his testimony at the September 2010 hearing, service treatment records, VA medical records, and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its determinations, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

While the Veteran has essentially alleged service connection for hypertension on a secondary basis only (he has made no allegation in writing or in testimony of hypertension having its onset in service or soon thereafter), the RO considered both direct and secondary service connection, and the Board will do the same, as a claim for service connection for a disability encompasses all theories of entitlement.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (all theories of entitlement to benefits for a particular condition are part of the same claim).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension on both a direct basis (to include presumptive service connection) and as secondary to the service-connected diabetes mellitus.  The reasons follow.

The service treatment records show blood pressure readings from entrance (120/82) and separation (126/84), and no diagnosis of or treatment for hypertension or elevated blood pressure.  At separation, clinical evaluation of the heart was normal.  See id. at item # 29.  In the Report of Medical History completed by the Veteran at that time, he denied ever having or having then high or low blood pressure.  See id. at item # 20, second column.  The Veteran completed a statement of medical condition in December 1967 stating that there had been no change in his medical history.  This is evidence against a finding that the Veteran had hypertension in service.

At a July 2008 VA examination, the Veteran reported he had been diagnosed with hypertension approximately seven years ago, which would place the diagnosis in approximately 2001.  This establishes a diagnosis of hypertension more than 30 years following service discharge, which is evidence against a finding that hypertension manifested to a compensable degree within one year following service discharge.  

There is no competent, both lay and medical, evidence of a nexus between the post service diagnosis of hypertension and the Veteran's service from 1965 to 1967.  Thus, the preponderance of the evidence is against a finding that hypertension had its onset in service or that it manifested to a compensable degree within one year following service discharge.  Thus, service connection on a direct basis, to include presumptive service connection, is not warranted.  

As to whether hypertension is due to or aggravated by diabetes mellitus, there are opposing medical opinions and the Board accords more probative value to the VA medical opinion than the private opinion.  In an October 2009 letter, the Veteran's treating physician, Dr. Haddad, wrote he was treating the Veteran for both diabetes mellitus and hypertension and that "[h]ypertension is aggravated by the Type II Diabetes Mellitus."  Dr. Haddad provided no explanation for the conclusion, which significantly reduces the probative value of the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that " most of the probative value of a medical opinion comes from its reasoning").  In a November 2009 VA examination report, however, a VA examiner provided the following medical opinion following his diagnosing the Veteran with essential hypertension, in part:

Diabetes mellitus type 2 does not cause essential hypertension.  In addition, the [V]eteran has normal renal function.  From July 18, 2009, BUN was 20 and creatinine was 1.2, which are normal.  Urinalysis was also normal from that day.  The [V]eteran does not have any renal disease or chronic kidney disability secondary to diabetes mellitus type 2[,] which would be causing the [V]eteran's hypertension or aggravating the [V]eteran's essential hypertension.  Renal disease and kidney disease are the only setting in which diabetes mellitus type 2 may be causing or aggravating essential hypertension or hypertension.  Therefore, there are no increased manifestations of the hypertension which are proximally due to the diabetes. . . .  Once again, the [V]eteran's diabetes has not likely aggravated the nonservice[-]connected hypertension because of reasons stated above.

The Board accords this medical opinion high probative value because the examiner has provided a detailed explanation for why he found that the service-connected diabetes mellitus had not caused hypertension nor had aggravated the Veteran's hypertension.  The opinion is based upon a review of the history, clinical findings, and medical principles.  For these reasons, the Board finds this opinion outweighs Dr. Haddad's cursory opinion that hypertension is aggravated by the service-connected diabetes mellitus.  

The Board is aware that the Veteran testified he had increased his medication for hypertension after the diagnosis of diabetes mellitus.  See September 2010 hearing transcript on page 3.  However, it must be noted that the Veteran has consistently claimed he was diagnosed with hypertension years after being diagnosed with diabetes mellitus.  See July 2008 VA examination report (reported diabetes mellitus diagnosed 20 years ago and hypertension diagnosed 7 years ago); July 2009 VA examination report (reported diabetes mellitus diagnosed 21 years ago and hypertension diagnosed 8 years ago).  Thus, the Veteran would not have started medication for hypertension until more than 10 years after the diabetes mellitus diagnosis.  Regardless, the Veteran is not competent to allege that his hypertension was aggravated by diabetes mellitus, as that is the type of knowledge that requires medical training.  While he his competent to report his hypertension medication had to be increased, this does not mean that it was increased because of diabetes mellitus.

At the September 2010 hearing, the Veteran's representative argued that Dr. Haddad's October 2009 medical opinion should be accorded weight because he was the Veteran's treating physician and that he would "best know [the Veteran's] history of illness."  He stated, "And this could be a rationale to the fact that there was a tie-in of aggravation."  See transcript on page 4.  In other words, the Veteran (through his representative) was arguing that Dr. Haddad's medical opinion should be accorded probative value even without a rationale since he was the Veteran's treating physician.  The U.S. Court of Appeals for the Federal Circuit has rejected the idea of a "treating physician rule" requiring the Board to give more probative weight to the opinion of the treating physician.  White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001).  The Board has already explained above why it has accorded the VA medical opinion more probative value than Dr. Haddad's cursory opinion.

Therefore, for the above reasons, the Board finds as fact that hypertension was not incurred during service, to include on a presumptive basis within one year following service discharge, or was caused by or aggravated by the service-connected type II diabetes mellitus.  In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a letter dated in June 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim of entitlement to secondary service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  VA also informed the Veteran of how disability evaluations and effective dates are assigned.  The letter did not inform the Veteran of the evidence necessary to substantiate a claim for direct service connection; however, the Board finds the Veteran has not been prejudiced by this.  In the August 2009 rating decision on appeal, the RO wrote, "The evidence does not show that you were diagnosed with hypertension during military service.  There is also no evidence of compensable hypertension during the one[-]year period following your discharge from active duty."  This would have put a reasonable person on notice of the type of evidence necessary to substantiate a claim for direct service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008); see also Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (section 5103(a) notice error not prejudicial when a reasonable person could be expected to understand what was needed).  The RO reiterated these facts in the April 2010 statement of the case.  Thus, the error in not providing the Veteran with the evidence necessary to substantiate a claim for direct service connection in the VCAA letter was harmless and not prejudicial to the Veteran.  

As to the duty to assist, VA obtained VA treatment records and provided the Veteran with an examination and an addended medical opinion.  The VA examination was provided in July 2009, and the VA examiner did not have the claims file at the time he provided a medical opinion (*the medical opinion did not provide a detailed rationale either).  VA then provided this same examiner the claims file, which the examiner noted he had reviewed.  The Board finds the November 2009 addended medical opinion cured the defect of the July 2009 VA examination report, as the examiner provided a detailed rationale following a review of the claims file.  VA had obtained the service treatment records and Dr. Haddad's medical records in connection with the Veteran's claim for service connection for diabetes mellitus, and thus these relevant records were already in the claims file at the time the Veteran submitted his claim for service connection for hypertension.  To the extent that the examiner did not address whether service connection was warranted on a direct or presumptive basis, such was not error.  The service treatment records and other evidence of record do not show the Veteran had elevated blood pressure readings in service or within one year of his discharge, nor is there any competent evidence indicating that there may be a relationship between military service and currently diagnosed hypertension nor does the Veteran assert there is such a link.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, VA also provided the Veteran with a hearing before the Board, which was held in September 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issue involved.  See transcript on page 2.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative asked questions for the Veteran to explain that his treating physician had stated that his hypertension had been complicated by the service-connected diabetes mellitus.  

While the undersigned did not suggest the submission of evidence that may have been overlooked, the Board finds there was no prejudice, as the Veteran has shown actual knowledge of the evidence that is lacking in his case.  He submitted a medical opinion from his private physician, which attributed the Veteran's hypertension to a service-connected disability, which is exactly the type of evidence needed to award the claim.  This shows the Veteran understood the evidence lacking in his claim was evidence of a nexus between hypertension and the service-connected diabetes mellitus.  Additionally, the Veteran's representative acknowledged that the opinion was lacking by trying to allege that the physician's personal knowledge of the Veteran's medical history essentially provided the necessary rationale.  Therefore, to the extent that the Board did not meet all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, there has been no prejudice.

The Board concludes that deciding the issue on the merits at this time is appropriate.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus is denied.



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


